UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS

KEATON L. COPELAND NO.: 17-00084-BAJ-EWD

RULING AND ORDER

Before the Court is a Motion to Dismiss Indictment (Doc. 88) urged by
Defendant Keaton L. Copeland during a September 6, 2018 evidentiary hearing.1 The
United States filed an opposition (Doc. 96). For the reasons that follow, the Motion
(Doc. 88) is DENIED.

I. BACKGROUND

Defendant moves the Court to dismiss the Indictment because of administrative
errors in the preparation and service of his trial subpoenas (Doc. 95). Defendant does not
allege any prosecutorial misconductn (Id.). Nor does he articulate any speciEc prejudice.
(Id.). The facts that follow are drawn from the Court’s September 6, 2018 evidentiary

hearing on Defendant’s Motion to Continue. (Doc. 88).

On July 6, 2017, a grand jury returned an Indictment charging Defendant with
one count of conspiracy to commit wire fraud and six counts of wire fraud.2 (Doc. 1).
Defendant pleaded not guilty to all counts, and the Court set a September 10, 2018 trial
date. (Doc. 13).

 

1 Defendant filed a brief in support of his Motion to Dismiss on September 11, 2018. (Doc. 96).

2 The Indictment also charged Defendant with one count of aggravated identity theft under 18 U.S.C.
§ 1028A, but the Cou.rt dismissed that count on the Government’s motion. (Doc. 64).

1

On July 28, 2018, Defendant filed a sealed Motion to Issue Trial Subpoenas under
Federal Rule of Criminal Procedure 17(b). (Doc. 66). Defendant’s Motion asked the
United States Marshals Service to serve subpoenas on ten individuals and provide them
round-trip transportation lodging, and per diem expenses for Wednesday September 12,
2018 through Friday September 14, 2018. (Id.). Defendant attached to the Motion the

subpoenas he asked the United States Marshals Service to serve. (Doc. 66-1).

On August 1, 2018, the Court entered a sealed Order granting Defendant’s Motion
to Issue Trial Subpoenas. (Doc. 67). The Court’s Order specified that the OfEice of the
Clerk of Court “sha]l only notice Defense Counsel of the issuance of this Order,” and that
the Order “sha]l be issued under seal.” (Doc. 67, pp. 2-3). The Order stated in three places

that the subpoenas were directed to defense witnesses. (Ici.).

Later that day, the Office of the Clerk of Court prepared ten subpoenas (Doc. 68).
The OfELce of the Clerk of Court then emailed counsel for Defendant, attaching copies of
the subpoenas that it had prep ared. Counsel for Defendant did not review the subpoenas
attached to the email; thus, counsel did not realize that the subpoenas the Oflice of the

Clerk of Court prepared differed from those that Defendant requested

On August 27, 2018, the United States Marshals Service filed nve subpoena
returns into the open record. (Doc. 72). The subpoena returns indicated that the
subpoenas the Oftice of the Clerk of Court prepared, and the United States Marshals
Service served, differed from the subpoenas the Defendant requested in four ways: (1)
the subpoenas did not reflect that Defendant had requested them; (2) the subpoenas did
not contain the contact information for the OfElce of the Federal Public Defender; rather,
they contained the contact information for the OfElce of the United States Attorney; (3)
the subpoenas did not contain information directing the witnesses to contact their local

United States Marshals Service ofEce for travel accommodations; and (4) the subpoenas

referenced different times and dates than those Defendant requested for the appearance

of his witnesses (Doc. 82, 11 5).

Later that day, Defendant reviewed the subpoena returns and discovered that the
United States Marshals Service served subpoenas in a different form and with different
information than Defendant requested. Defendant also noticed that the United States

Marshals Service had not filed the subpoena returns into the record under seal.

On August 28, 2018, counsel for Defendant contacted the OfEce of the Clerk of
Court and the United States Marshals Service and arranged for the subpoenas to be re-
issued and re-served in the form that Defendant requested. The Office of the Clerk of

Court sealed the subpoena returns that had been filed into the open record the day before.

On September 4, 2018, Defendant moved to continue the trial, arguing that the
improper service of his trial subpoenas violated his right to compulsory process under the
Sixth Amendment to the United States Constitution. (Doc. 82, p. 4). Defendant requested
a continuance “to allow [him] to obtain proper service on his witnesses and to allow the
witnesses adequate time to contact their local United States Marshals Service offices” to

make travel arrangements (Doc. 82, p. 4).3

That same day, the Court reviewed Defendant’s Motion to Continue and held a
status conference to discuss the issues Defendant raised in his Motion. (Doc. 85). The
Court’s staff investigated the preparation and service of Defendant’s trial subpoenas, and

the Court held an evidentiary hearing on the issue on September 6, 2018. (Docs. 85, 88).

During the evidentiary hearing, the Court granted Defendant’s Motion to

Continue and reset trial for November 5, 2018. (Doc. 88). Defendant then moved to

 

3 These concerns are now moot. Because the Court granted Defendant’s Motion to Continue, Defendant
has time to properly serve his witnesses and arrange for their travel to and from Baton Rouge. (Doc.
88).

dismiss the Indictment. (Id.). Defendant filed a post-hearing brief in support of his

Motion on September 11, 2018. (Doc. 95).

In his post-hearing brief, Defendant argues that the improper preparation and
service of his trial subpoenas violated his Sixth Amendment rights to compulsory process
and a fair trial. (Doc. 95). Defendant asserts that several “formerly cooperative” defense
witnesses became “alarmed” when they received subpoenas that instructed them to
contact the Of_Elce of the United States Attorney rather than the OfELce of the Federal
Public Defender. (Id. at p. 2). Those subpoenas, Defendant continues, gave the defense
witnesses “the impression that they were subjects of a government investigation.” (Id. at

p. 2).

The United States opposes Defendant’s Motion. (Doc. 96). The United States
argues that dismissal of the Indictment is inappropriate because Defendant cannot show
prejudice or prosecutorial misconduct (Id. at pp. 1~2). And the United States observes
that Defendant fails to cite any case from any jurisdiction that supports Defendant’s

requested remedy: dismissal of the Indictment based on an administrative error. (Id.).

II. LEGAL STANDARD

Dismissal of an indictment is an “extreme sanction” that is appropriate “only in
extraordinary situations and only where the government’s misconduct has prejudiced the
defendant.” United States v. Swenson,, 894 F.Bd 677, 684-85 (5th Cir. 2018) (citation

omitted).

III. DISCUSSION

Defendant has not shown that any administrative error in the preparation and
service of his trial subpoenas justifies the “extreme sanction” of dismissal of the
Indictment. Swenson, 894 F.Bd 684. Defendant concedes that the United States

Attorney’s Oftice has not engaged in any misconduct (Doc. 95, p. 2). And Defendant fails

4

to articulate any specific prejudice.4 (Id.). Defendant asserts only that “formerly
cooperative” defense witnesses were “alarmed” when they received subpoenas instructing

them to contact the Office of the United States Attorney. (Id.).

Dismissal of the Indictment requires a showing of “egregious prosecutorial
misconduct” and “actual prejudice.” United States v. McKenzie, 678 F.2d 629, 631 (5th
Cir. 1982). Defendant shows neither. (Doc. 95).

IV. CONCLUSION
Accordingly,

IT IS ORDERED that Defendant’s Motion to Dismiss Indictment (Doc. 88)

is DENIED.

Baton Rouge, Louisiana, this l /d' day of October, 2018.

again

JUDGE BRIANn-.<{ACKSON
UNITED sTATEs DISTRICT coUR'r
MIDDLE DISTRICT oF LoUIsIANA

 

4 For example, Defendant does not assert that any of the erroneously-prepared subpoenas actually
caused any “formerly cooperative” defense witness to change his or her mind and decline to appear as
a defense witness at trial.

